Exhibit 10.16(b)

Exhibit A

APL – Spectrum Acquisition

Acquisition Look Back Example For Employment Agreement

 

Most recent quarterly distribution

     0.63  

Multiplied by four

     4           

Annualized distribution

   $ 2.52  

Closing price of APL common unit on 12/31/2008

   $ 38.00  

Yield (distribution/Closing price)

     7.20 %

Distributed Cash Flow generated by acquisition during the 12 months ended
12/31/2008

   $ 10,000,000  

Imputed Value (Dist Cash Flow / Yield)

   $ 138,888,889  

Incentive %

     1.50 %

Incentive amount (Imputed value * Incentive %)

   $ 2,083,333  

# of units issued (Incentive amount / unit price)

     59,524  